Citation Nr: 1617778	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-36 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for voiding dysfunction diagnosed as benign prostatic hypertrophy (BPH) as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 1982.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This case was previously before the Board in July and November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional medical opinion is needed.  The November 2015 Board remand directed the AOJ to obtain an opinion as to whether the Veteran's voiding dysfunction was aggravated (worsened) by his service-connected disabilities in compliance with Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The AOJ requested an addendum opinion but the January 2016 examiner provided an opinion on cause, not aggravation.  In addition, no rationale or explanation was provided in support of the conclusion that [t]he veteran's voiding symptoms are attributed to his longstanding benign prostatic hypertrophy and not his service connected diabetes mellitus.  Thus, additional remand is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the January 2016 examiner, or another appropriate examiner, to provide an opinion on the voiding dysfunction claim and address the following:

a.  While the examiners have found the cause to be BPH, is it at least as likely as not that the Veteran's voiding dysfunction was worsened (aggravated beyond the natural progression) by his diabetes?

If so, please estimate the baseline level of voiding dysfunction and any additional disability from the service-connected diabetes.

Please consider all relevant lay and medical evidence and provide rationale for any opinion offered.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2.  If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


